Burch, J.
(concurring): I concur with the statements made in tlie majority opinion and in the concurring opinion by Mr. Justice 'Wedell. In addition thereto the following observations possibly 'should be made: There is nothing startling or new about the-possible inequitable impositions upon courts and rights of litigants conjectured in the dissenting opinion arising by reason of a mistake whioh 'might be made by a court or a clerk in connection with a final order. Such a possibility of a mistake confronts every district court at the close of every term of court. The rule proposed in the minority opinion' would not necessarily be helpful or adequate. To illustrate —if a district court should enter a final order on the last day of the term, it could not be set aside thereafter unless the change could be effected by a nunc pro tunc order or by compliance with one or more of our statutes pertaining to post-term procedure. In such an instance, the twenty-day period provided for appeal and advocated in the minority opinion as a period within which the 'district court could exercise inherent powers, would not be effective because of the term expiration. As a further consequence, we would be injecting into the compensation act all of the applicable provisions of the general code relative to post-term .motions, provided applications therefor and rulings on the same were.' ipade within the, suggested *776twenty-day period. This court has consistently refused to do so because of the well- and repeatedly considered rule to the effect that the compensation act is special législation, complete in itself, and always should be so construed whenever it is possible to do- so, in furtherance of justice. Evidently the legislature has approved of such construction and has relied upon it.
In December of 1931 this court held:
“That court [the district] considers and passes upon both the law and the facts and makes its findings and conclusions and judgment. Unless appealed from, and subjected to a review provided by section 28 of the act, it is the final determination of the controversy.” (Emphasis supplied.) (Lenon v. Standard Oil Co., 134 Kan. 289, 292, 5 P. 2d 853.)
Since such date the legislature has amended the compensation act many times and has not seen fit to change or modify the effect of such holding by this court in any manner whatsoever. In July, 1939, this court held:
“The rules of the civil code are not- applicable to compensation proceedings, [citing cases.] ....
“Post-judgment motions are not provided for in compensation procedure, and such motions cannot extend the time within-which appeals must be perfected.” (Sonden v. Rine Drilling Co., 150 Kan. 239, 241, 92 P. 2d 74.)
Since such date the legislature has met several times and has not seen fit to reject or modify in any manner the construction given to the act by this court, although the legislature has amended the compensation act in other particulars since 1939. Such act was amended by the legislature in 1941, in 1943 and again in 1945, but no change was made by the legislature indicating an intent on its part to modify in any manner our decisions to the effect that the compensation act is a simplified procedure, complete within itself, and that the rules of the civil code are not applicable to compensation proceedings, and it has not rejected the effect of the decisions herein cited. As a consequencce, terms of district courts have nothing to do with the compensation act'with the sole exception that the legislature has provided that on appeal from an award of the commissioner the district court must hear the. case not later than the first term of said court after the appeal has been perfected. (See G. S. 1935, 44-556.) The inherent powers of courts within a term, therefore, are not within the question here presented. It appears rather conclusively that the legislature has seen fit to follow the construction which this court has given to the act and to the particular provision involved in the instant case by not enacting any *777legislation showing a contrary intent. In such circumstances, this court is not warranted in creating new rules of procedure pertaining' to special legislation based upon the doctrine of inherent powers of the court. Especially is such true when the effect thereof would be to prolong and extend the litigation in compensation cases. If the legislature desires to enlarge upon the powers of district courts in the administration of the compensation act it can do so, but we are not justified in so doing in view of our decisions upon which the legislature probably has relied.